United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1269
                                    ___________

Teresa Polite,                       *
                                     *
           Appellant,                * Appeal from the United States
                                     * District Court for the Eastern
     v.                              * District of Arkansas.
                                     *
Arkansas Department of Correction,   * [UNPUBLISHED]
                                     *
           Appellee.                 *
                                ___________

                              Submitted: January 4, 2010
                                 Filed: January 12, 2010
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

        Teresa Polite appeals the district court’s1 dismissal without prejudice of her
civil rights action for failure to comply with a court order. Upon careful review, we
conclude that the district court did not abuse its discretion in dismissing the action.
See Fed. R. Civ. P. 37(b)(2), 41(b); Doe v. Cassel, 403 F.3d 986, 990 (8th Cir. 2005)
(per curiam) (Rule 41(b) dismissal); Hairston v. Alert Safety Light Prods., Inc., 307
F.3d 717, 718-19 (8th Cir. 2002) (Rule 37(b) dismissal). We also decline to consider



      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
the arguments raised for the first time on appeal. Accordingly, we affirm. See 8th
Cir. R. 47B.
                      ______________________________




                                       -2-